DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 12/15/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 7-19, filed on 12/15/2021 have been fully considered and are not persuasive.
Applicant mistakenly states that the office action acknowledges that Ashkenazi fails to disclose a reflective lens and relies upon Yamamoto to allegedly disclose this feature (OA pages 4-5).  However, Yamamoto was not utilized for teaching this feature but rather regarding the emitting lens group as shown in the screen shot from page 4 of the non-final office action below.  
    PNG
    media_image1.png
    138
    729
    media_image1.png
    Greyscale

	Yamamoto was not the reference used for these claim elements.  Ashkenazi was, and as cited in the claim: Ashkenazi teaches wherein the electronic component case (308) further comprises an inclined mounting surface (figures 6 and 7 where the mirror 349 is located on the 308 which is inclined) that forms an inclined plane at a left end or a right end of the upper portion (349 is located at an inclined on 308). 
	Therefore, the rejection of claims 1, 11 and 20 are maintained.

	Applicant argues that the reference Ferguson does not disclose “a battery provided in the upper portion of the electronic component case and configured to supply power to the optical driving assembly”
Ashkenazi teaches a battery (paragraph [0051] battery) configured to supply power to the optical driving assembly (paragraph [0051] teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery).
Ferguson teaches a battery provided in the upper portion of the electronic component case (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located).

	Therefore, the rejection of claim 1 is maintained.

	Applicant argues, as stated by the applicant, “Spaller fails to disclose where in the body 14 that the PCB 118 is located.”
	The examiner respectfully disagrees.
	As stated by applicant on page of 19 from response, the applicant has pointed out the location of the PCB and states that the PCB 118 extends the entire body 114 which meets the claim limitation, because the PCB is located in both the lower portion of the electronic component case and the upper portion.  The claim does not exclude the PCB also being in both.
Therefore, Spaller teaches a printed circuit board (printed circuit board assembly (PCBA) 118) provided in the lower portion of the electronic component case (lower portion of 14; paragraph [0034]).
The rejection is therefore maintained. Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950) The rearrangement in this case does not modify the operation of the device because the battery still powers electronic device.


wherein the emitting lens group, the reflective mirror, the reflection region, and one of
the eyes of the wearer are sequentially positioned with respect to a transverse direction of the
electronic device.” 
Ashkenazi teaches wherein the emitting lens group (lens 254, 258, 260) is provided in a transverse central area (lens 254, 258, 260 are in the case 308 which is in the central area of the device), and
	wherein the emitting lens group (254, 258, 260), the reflective mirror (349), the reflection region (paragraph [0051] states partially transmissive partially reflective lens 304), and one of the eyes of the wearer (figure 2 and paragraph [0035]) are sequentially positioned with respect to a transverse direction of the electronic device (the components transverse in the lateral direction of the device).
	The rejection of claim 20 is maintained.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730, previously cited, in view of Yamamoto US 20100164840, previously cited, Ferguson, III et al. US 20210057070, previously cited, and Spaller US 20110267690, previously cited.
Regarding claim 1, Ashkenazi teaches 
	an electronic device (figures 2, 3, 6 and 7, binocular HUD glasses, user wearable optical display system and paragraphs [0035] and [0047]), comprising,
	a binocular lens provided to correspond to eyes of a wearer (figure 2, paragraph [0035] states shown in figure 2 illustrates binocular HUD glasses that include a pair of optical system 240 and 245; each optical system provides an image to at least one of the user’s eyes and paragraph [0048] lenspiece 304R and 304L);
	a lens frame fixed to the binocular lens and configured to be seated on a head of the wearer (frame 110; frame 302);
	an electronic component case fixed to the lens frame (electro optical unit housing 308); and
	an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) and configured to emit light to the binocular lens (230, 304R, 304L, image generator 252),
	wherein the optical driving assembly (optical system 240, 245) comprises,
		an image source panel (252) configured to generate light corresponding to a content image (paragraph [0035] states each optical system provides an image);

	wherein the electronic component case (308) further comprises an inclined mounting surface (figures 6 and 7 where the mirror 349 is located on the 308 which is inclined) that forms an inclined plane at a left end or a right end of the upper portion (349 is located at an inclined on 308), the reflective mirror (349) being arranged on the inclined mounting surface (as shown in figures 6 and 7; paragraph [0052]),
	wherein the electronic device (figures 2, 3, 6, and 7) further comprises,
	wherein the image source panel (image generator 252) and the emitting lens group (lens 254, 258, 260) are provided in the lower portion of the electronic component case (lower portion of case 308 as shown in figure 2) and a battery (paragraph [0051] battery) configured to supply power to the optical driving assembly (paragraph [0051] teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery).
Ashkenazi does not specifically teach an emitting lens group exposing an exit surface to outside of electronic case and a reflective mirror exposed to outside of the electronic component case.
Yamamoto teaches an electronic device (figure 11) comprising
		an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configure to adjust an exit angle and a focal length of the light  (paragraph [0050], [0091], and [0104] teaches in figure 11, the light guide means of the 
		a reflective mirror (72 and 73) exposed to outside of the electronic component case (10) and
	configured to reflect the light, emitted from the emitting lens group (71), to the binocular lens (100; as shown in figure 11 and paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi with an emitting lens group exposing an exit surface to outside of electronic case and a reflective mirror exposed to outside of the electronic component case of Yamamoto for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (paragraph [0104] and [0031]).
	Ashkenazi in view of Yamamoto does not specifically teach a battery provided in the upper portion of the electronic component case.
	Ferguson teaches the electronic device (figure 1), comprising, a battery provided in the upper portion of the electronic component case (figure 1 and paragraph [0024] states there is a box or housing connected to the frame where the battery is located). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide of Ashkenazi in view of Yamamoto with a battery provided in the upper portion 
Ashkenazi in view of Yamamoto and Ferguson does not specifically teach a printed circuit board provided in the lower portion of the electronic component case.
Spaller teaches the electronic device (figure 4), comprising a printed circuit board (printed circuit board assembly (PCBA) 118) provided in the lower portion of the electronic component case (lower portion of 14; paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto and Ferguson with a printed circuit board provided in the lower portion of the electronic component case of Spaller for the purpose of mechanically support and electrically connect electronic components using conductive pathways (paragraph [0034]).
Regarding claim 4, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Ashkenazi further teaches 
the electronic device (figures 2, 3, 6, and 7), wherein,
the image source panel (image generator 252) and a plurality of lenses in the emitting lens group (lens 254, 258, and 260) are stacked in a direction transverse to a length of the electronic component case (308, as shown in figure 2), and 
the image source panel (252) is disposed on a first side of the emitting lens group (lens 254) and the reflective mirror (mirror 262) disposed on a second side of the emitting lens group (258, 260), the first side of the emitting lens group (254) being opposite to the second side of the emitting lens group (258, 260; paragraph [0042]).

Spaller further teaches the electronic device (figures 1 and 4), wherein the printed circuit board (printed circuit board assembly (PCBA) 118) and the emitting lens group (26, 18, 30, 22, 50,54) are provided at a front side (mirror 26, 18, 30, 22) and a rear side (lens 50, 54) of the electronic component case (body 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto, Ferguson and Spaller to use the printed circuit board and the emitting lens group are provided at a front side and a rear side of the electronic component case of Spaller, for the purpose of mechanically support and electrically connect electronic components using conductive pathways (paragraph [0034]).
Regarding claim 5, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches the electronic device (figures 1 and 4), wherein the electronic component case (14) further comprises a middle frame (part of the body 14 is surrounding the PCB 118 which is between the PCB and emitting lens group as shown in figures 1 and 4) provided between the printed circuit board (118) and the emitting lens group (26, 18, 30, 22, 50,54)  and fixed to the emitting lens group (26, 18, 30, 22, 50,54).  The reason for combining is the same as above in claim 4.
Regarding claim 6, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches
the electronic device (figures 1 and 4), wherein,
the lower portion of the electronic component case (14) has a forward protrusion 

area (86 and area containing PCB 118), and 
at least some of electronic components mounted in the printed circuit board (118) are 
disposed in a protruding inner space formed by the forward protrusion (86 and area containing PCB 118).  The reason for combining is the same as above in claim 1.
Regarding claim 7, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above but is silent regarding the electronic component case having a seating frame having at least one open area; and a cover frame configured to selectively open and close the at least one open area of the seating frame.	Spaller further teaches the electronic device (figure 4), wherein the electronic component case (body 14) comprises, a seating frame having at least one open area (as shown in figure 4 entire 14 except for cover 114 which has an open area); and a cover frame (114) configured to selectively open and close the at least one open area of the seating frame (14; as shown in figure 4 the cover 14 can close or open the body 14 which is the frame with open area; paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto, Ferguson, and Spaller with to use the electronic component case having a seating frame having at least one open area; and a cover frame configured to selectively open and close the at least one open area of the seating frame of  Spaller, for the purpose of mechanically support, cover and to hold the connect electronic components (paragraph [0034]).
Regarding claim 8, Ashkenazi in view of Yamamoto, Ferguson and Spaller teaches the invention as set forth above and Ashkenazi further the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is integrally formed with the lens frame (110; 302).
Regarding claim 9, Ashkenazi in view of Yamamoto, Ferguson and Spaller teaches the invention as set forth above and Ashkenazi further the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is selectively attachable to or detachable from the lens frame (302; paragraph [0048] teaches as shown in figure 6B the electro-optical unit housing 308 is mechanically coupled with frame 302 via a plurality of couplers that include individual couplers (also denoted herein interchangeably as "attachment features", "coupling features", and couplers) and forms of coupling may be employed to couple frame 302 and electro-optical unit 306 (typically via electro-optical unit housing 308), alternatively, other forms of coupling may be employed such as by magnetic coupling (e.g., by use of magnets)).
Regarding claim 10, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above but does not specifically teach the electronic component case is configured to slide onto the lens frame.
Spaller teaches the electronic device (figures 4 and 13), wherein the electronic component case (14) is configured to slide onto the lens frame (90; paragraph [0041] teaches figure 13 shows a top perspective of the binocular micro display system 12. In this view details of the connector members 86, 94 are shown and the connector member 86 has a generally dovetail shape that slides into a generally dovetail shaped receptacle 94 which is attached to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto, Ferguson, and Spaller with to use .

Claims 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730, previously cited, in view of Yamamoto US 20100164840, previously cited.
Regarding claim 11, Ashkenazi teaches
	an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; paragraph [0035] and [0047]), comprising,
	a binocular lens provided to correspond to eyes of a wearer (figure 2, paragraph [0035] states shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes and  paragraph [0048] lens piece 304R and 304L);
	a lens frame fixed to the binocular lens (frame 110; frame 302);
	an electronic component case (308) fixed to the lens frame (110; 302; electro optical unit housing 308 as shown in figure 6), and including a top surface and an inclined mounting surface that is inclined relative to the top surface of the electronic component case (as shown in figure 6 the top surface of the case has an incline); and
	an optical driving assembly (optical system 240, 245) mounted in the electronic component case and configured to emit light to the binocular lens (230, 304R, 304L, image generator 252),
	wherein the optical driving assembly (optical system 240, 245) comprises,

		a reflective mirror (349) mounted to the inclined mounting surface (as shown in figures 6 and 7; paragraph [0052]) of the electronic component case (308) and configured to reflect the light, emitted from the emitting lens group (lens 254, 258, 260), to the binocular lens (figure 2, paragraph [0035] teaches shown in figure 2 illustrates binocular HUD glasses that include a pair of optical systems 240 and 245; each optical system provides an image to at least one of the user’s eyes; paragraph [0048] teaches lens piece 304R and 304L).
	Ashkenazi does not specifically teach an emitting lens group exposing an exit surface to outside of the electronic component case.
	Yamamoto teaches an electronic device (figure 11) comprising an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configured to adjust an exit angle and a focal length of the light (paragraph [0050], [0091], and [0104] teaches in figure 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image. The number of reflections and the enlargement degree of the image may be determined based on the positional relation between the displays 14 and the user's eyes.); and wherein a reflection surface of the reflective mirror (72 and 73) is exposed to outside of the electronic component case (10; paragraph [0091]).

Regarding claim 13, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein the emitting lens group includes a plurality of lenses  (lens 254, 258, 260), and wherein the image source panel (image generator 252) and the plurality of lenses of the emitting lens group  (lens 254, 258, 260) are stacked in a direction transverse to a length of the electronic component case (308, as shown in figure 2; paragraph [0042]).  
Regarding claim 14, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), the image source panel (252) is disposed on a first side of the emitting lens group (lens 254) and the reflective mirror (mirror 262) disposed on a second side of the emitting lens group (258, 260), the first side of the emitting lens group (254) being opposite to the second side of the emitting lens group (258, 260; paragraph [0042]).
Regarding claim 18, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches the electronic device (figures 2, 3, 6, and 7), wherein the electronic component case (308) is selectively attachable to or detachable from the lens frame (302; paragraph [0048] teaches as shown in figure 6B the electro-optical unit housing 308 is mechanically coupled with frame 302 via a plurality of couplers that include individual couplers 
Regarding claim 20, Ashkenzai teaches 
	an electronic device (figures 2, 3, 6, and 7, binocular HUD glasses, user wearable optical display system; paragraph [0035] and [0047]), comprising,
	a binocular lens provided to correspond to eyes of a wearer (figure 2, paragraph [0035] states shown in figure 2 illustrates binocular HUD glasses that include a pair of optical system 240 and 245; each optical system provides an image to at least one of the user’s eyes and paragraph [0048] lenspiece 304R and 304L) and having a reflection region formed in a first area (paragraph [0051] teaches partially transmissive partially reflective lens 304);
	a lens frame (frame 302) fixed to the binocular lens (304);
	an electronic component case (electro optical unit housing 308) fixed to the lens frame (302), and including a top surface and an inclined mounting surface that is inclined relative to the top surface of the electronic component case (308; as shown in figure 11 having a top surface with an incline on 308); and
	an optical driving assembly (optical system 240, 245) mounted in the electronic component case (308) adjacent to the inclined mounting surface of the electronic component case (as shown in figure 7 top surface of 308 have an incline), and configured to emit light to the reflection region of the binocular lens through a reflective mirror (mirror 349),

	wherein the emitting lens group (lens 254, 258, 260) is provided in a transverse central area (lens 254, 258, 260 are in the case 308 which is in the central area of the device), and
	wherein the emitting lens group (254, 258, 260), the reflective mirror (349), the reflection region (paragraph [0051] states partially transmissive partially reflective lens 304), and one of the eyes of the wearer (figure 2 and paragraph [0035]) are sequentially positioned with respect to a transverse direction of the electronic device (the components transverse in the lateral direction of the device).
Ashkenzai does not specifically teach the optical driving assembly comprises an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light.
Yamamoto teaches an electronic device (figure 11) comprising
		an emitting lens group (first lens 71) exposing an exit surface to outside of the electronic component case (case 10) and configure to adjust an exit angle and a focal length of the light  (paragraph [0050], [0091], and [0104] teaches in figure 11, the light guide means of the present invention may include a first lens 71 for enlarging an image from each of the displays 14, a first reflecting mirror 72 for reflecting the light from the first lens 71 and changing the direction of the light, a second reflecting mirror 73 for reflecting the light having been reflected by the first reflecting mirror 72 and changing the direction of the light, and a second lens 74 for transmitting the light from the second reflecting mirror 73 and enlarging the image. The number 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Ashkenazi with an emitting lens group exposing an exit surface to outside of the electronic component case and configured to adjust an exit angle and a focal length of the light of Yamamoto for the purpose of optimizing the distance between the display and light guide in accordance with the user’s eyesight (paragraph [0104] and [0031]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730) , previously cited, in view of Yamamoto US 20100164840, previously cited, as applied to claim 11 above, and further in view of Ferguson, III et al. US 20210057070, previously cited, and Spaller US 20110267690, previously cited.
Regarding claim 15, Ashkenazi in view of Yamamoto teaches the invention as set forth above and Ashkenazi further teaches 
the electronic device (figures 2, 3, 6, and 7), further comprising,
a battery (paragraph [0051] teaches battery) configured to supply power to the optical driving assembly (paragraph [0051] teaches electro-optical unit 306 is electrically powered by a power source (not shown) and the power source may be embodied in the form of at least one battery).
Ashkenazi in view of Yamamoto does not specifically teach a battery provided in an upper portion of the electronic component case.

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto with to use a battery provided in an upper portion of the electronic component case of Ferguson, for the purpose of providing power to a device which provides many features for the user to be more productive and accurate (paragraph [0024]).
Ashkenazi in view of Yamamoto and Ferguson does not specifically teach a printed circuit board provided in a lower portion of the electronic component case, and wherein the image source panel is mounted to the printed circuit board.	Spaller teaches electronic device (figure 40), further comprising, a printed circuit board (printed circuit board assembly (PCBA) 118) provided in a lower portion of the electronic component case (lower portion of 14; paragraph [0034]), and wherein the image source panel (first and second micro displays 34, 38) is mounted to the printed circuit board (118; paragraph [0034] teaches the PCBA 118 is in communication with both the first and second micro displays 34, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto and Ferguson with to use a printed circuit board provided in a lower portion of the electronic component case, and wherein the image source panel is mounted to the printed circuit board of Spaller, for the purpose of mechanically support and electrically connect electronic components using conductive pathways (paragraph [0034]).
Regarding claim 16, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above.  Ferguson further teaches the electronic device, further comprising the battery and optical device assembly (content generation module 322, lens 104 and transparent display 106).
Ashkenazi in view of Yamamoto and Ferguson does not specifically teach a middle frame
dividing the lower portion of the electronic component case into two spaces and disposed between two components.
However, it is common and known in the art to use a middle frame dividing the lower portion of the electronic component case into two spaces and disposed between two components as evidenced by Spaller.  Further, Spaller, from the same field of endeavor, is related to a binocular micro display system (paragraph [0014]).  Spaller further discloses a device having a middle frame dividing the lower portion of the electronic component case (14) into two spaces (178 and 154, 142) and disposed between two components (electronics and lenses; as shown in figure 9 and paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to have a middle frame dividing the lower portion of the electronic component case into two spaces and disposed between two components for the purpose of making it easier to attach, remove and reinstall components (paragraph [0038]).
Regarding claim 17, Ashkenazi in view of Yamamoto, Ferguson, and Spaller teaches the invention as set forth above and Spaller further teaches the electronic device (figures 1 and 4), wherein the middle frame (part of the body 14 is surrounding the PCB 118 which is between the PCB and emitting lens group as shown in figures 1 and 4) includes a first surface and a second .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ashkenazi et al. US 20150168730, previously cited, in view of Yamamoto US 20100164840, previously cited, as applied to claim 18 above, and further in view of Spaller US 20110267690, previously cited.
Regarding claim 19, Ashkenazi in view of Yamamoto does not specifically teach the electronic component case is configured to slide onto the lens frame.
Spaller teaches the electronic device (figures 4 and 13), wherein the electronic component case (14) is configured to slide onto the lens frame (90; paragraph [0041] teaches figure 13 shows a top perspective of the binocular micro display system 12. In this view details of the connector members 86, 94 are shown and the connector member 86 has a generally dovetail shape that slides into a generally dovetail shaped receptacle 94 which is attached to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Ashkenazi in view of Yamamoto with to use the electronic component case is configured to slide onto the lens frame of Spaller, for the purpose of providing the feature of easily mounting behind custom glasses or sunglasses (paragraph [0043]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/24/22